Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.  Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,990,389. Although the claims at issue are not identical, they are not patentably distinct from each other because they would be anticipated by those of ‘389.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



2.  Claims 8-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding claim 8, claim 8 describes a system comprising a memory device, wherein a storage controller is resident on the memory device, and a plurality of computing devices are resident on the storage controller.  However, the specification and drawings of the instant application show a system comprising a memory device coupled to a storage controller, with a plurality of computing devices resident on the storage controller (Fig 1, [0038]).  As the memory devices are described as devices common within the microprocessor art (flash arrays, SRAM, DRAM, etc, as per [0036]), it is unclear how such devices could also comprise a storage controller and multiple processing devices, which are instead described by the specification and drawings as being coupled to the memory devices (Fig 1, [0038]).  If this limitation is intended to describe a storage controller comprising a plurality of computing devices resident on the memory device, the claim would then lack enablement as per 35 USC 112(a).  Therefore, the claims are rendered indefinite.
Claims 9-13 are rejected for their dependence upon claim 8 without resolving the grounds of rejection for the claim upon which they depend.
For the purposes of examination, claim 8 will be treated as if the storage controller is coupled to the “memory device”, not “resident on” the memory device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1, 2, 5, 6, 8, 12, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono et al (US 2014/0172936, herein Tomono, cited in the IDS dated March 25th, 2021) in view of Du et al (US 2009/0265528, herein Du).

Regarding claim 1, Tomono teaches an apparatus, comprising:
a controller comprising a plurality of computing devices resident thereon, wherein each of the plurality of computing devices comprises a processing unit and a memory array configured as a cache for the processing unit (Fig 6, [0067], microcontroller 600 includes multicore processing device 602 including cores & levels of caching);
circuitry resident on the controller and coupled to the plurality of computing devices ([0067], microcontroller includes circuitry of multicore processing device), wherein the circuitry is to:
write data comprising a bit string having a first format that supports arithmetic operations to a first level of precision from a memory device couplable to the computing devices to a first memory array associated with a first computing device among the plurality of computing devices ([0032], [0035-0036], first precision format of arithmetic operations & [0071], register and data bank storage for holding data to be transferred to processing system);
determine that an operation in which the bit string is converted to a second format that supports arithmetic operation to a second level of precision is to be performed ([0021], [0032], [0044], [0050], converting lower precision values to higher precision for computation); and
cause a processing unit of at least one computing device to perform an operation in which the bit string is converted to the second format ([0021], [0032], [0050], detection/correction circuitry converts lower precision values to higher precision for computation).
Tomono fails to teach wherein the operation is to be performed by a second computing device or writing the bit string to a memory array associated with the second computing device.

Du teaches an apparatus for floating point operand conversion comprising a controller coupled to a plurality of computing devices (Figs 1, 2B, multicore shader processor with controller) configured to determine an operation in which a bit string is converted to a second format that supports arithmetic operation to a second level of precision is to be performed by a second computing device ([0023-0024], [0039], converting precision of floating point inputs & dedicated half and full precision ALUs) and write, in response to the determination, the bit string from a first memory array associated with a first computing device to a first memory array associated with a second computing device ([0043-0044], write data to appropriate register bank or cache after precision conversion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tomono and Du to utilize the precision conversion technique of Tomono in an apparatus including multiple explicit computing devices for different precision computation like that described by Du.  While Tomono’s disclosure of the computer architecture utilizing the floating point error correction and precision conversion technique is sparse, Tomono explicitly states that the disclosed processing system is merely an example, and could be any other type of processor capable of floating point computation.  Both Tomono and Du disclose performing precision conversion on floating point operands.  Therefore, including explicit higher and lower precision arithmetic units, as disclosed by Du, would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Tomono and Du teaches the apparatus of claim 1, wherein the processing unit of the at least one computing device is configured to perform an arithmetic operation or a logical operation, or both, using the bit string having the second format (Tomono [0035-0036], Du [0023-0024]).

Regarding claim 5, the combination of Tomono and Du teaches the apparatus of claim 1, further comprising a media controller coupled to the plurality of computing devices and comprising circuitry configured to perform Micron 2018-2026.00/US51BCH Docket No. 1015.0240001read operations associated with the memory device, copy operations associated with the memory device, error correction operations associated with the memory device, or combinations thereof (Tomono [0020], error detection/correction & Du [0035], [0041], [0043-0044], controller for handling memory load and copy operations).

Regarding claim 6, the combination of Tomono and Du teaches the apparatus of claim 1, wherein the controller is further configured to cause the processing device of the at least one computing device of the plurality of computing devices to perform an operation on the data in which at least some of the data is ordered, reordered, removed, or discarded, or combinations thereof (Tomono [0032], reformat data, [0037], same registers used for multiple detection/correction operations thus discarding old data & Du [0051], operations performed in differing order).

Claims 8 and 12 refer to a system embodiment of the apparatus embodiment of claims 1 and 2, respectively.  Therefore, the above rejections for claims 1 and 2 are applicable to claims 8 and 13, respectively.

Regarding claim 9, the combination of Tomono and Du teaches the system of claim 8, further comprising a communication subsystem coupled to the plurality of computing devices, wherein the communication subsystem is to provide communications pathways to allow at least one computing device to access an address space associated with a different computing device (Du [0033], [0041], controller provides path between different precision register spaces and other resources).

Regarding claim 10, the combination of Tomono and Du teaches the system of claim 8, further comprising circuitry coupled to the computing devices, wherein the circuitry is to allocate particular computing devices among the plurality of computing devices to perform the operations using the one or more bit strings (Du [0035], thread scheduler).

Regarding claim 11, the combination of Tomono and Du teaches the system of claim 8, wherein at least one of the computing devices is to initiate the operations using the one or more bit string in response to receipt of an initiation command, and wherein the computing devices are to receive the respective streams of data and perform the operations using the one or more bit strings in the absence of a command subsequent to the initiation command (Tomono [0032], Du [0023], [0035], [0041]).

Claims 14-15 and 19 refer to a method embodiment of the apparatus embodiment of claims 1-2 and 6, respectively.  Therefore, the above rejections for claims 1-2 and 6 are applicable to claims 14-15 and 19, respectively.

Regarding claim 16, the combination of Tomono and Du teaches the method of claim 14, further comprising:
determining that at least one sub-operation is to be performed as part of the arithmetic operation, the logical operation, or both; sending a command to a computing device different than the first computing device or the second computing device to cause performance of the sub-operation; and performing, using the computing device that is different than the first computing device or the second computing device, the sub-operation as part of performance of the arithmetic operation, the logical operation, or both (Du [0023-0024], [0041], conversion perform as separate sub-operation by precision converter).

4.  Claims 3, 4, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono and Du as applied to claims 1 and 14 above, and further in view of Podobas et al (“Hardware Implementation of POSITs and Their Application in FPGAs”, herein Podobas).

Regarding claim 3, the combination of Tomono and Du teaches the apparatus of claim 1, wherein at least one of the first format or the second format comprises a floating-point format (Tomono [0034]).
Tomono and Du fail to teach wherein the other format comprises a universal number format.
Podobas teaches an apparatus wherein one of a first and second format for performing arithmetic operations comprises a universal number format (Fig 1, Section II, POSIT format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tomono and Du with those of Podobas to utilize the universal number format.  Podobas describes that the universal number format, or POSIT, introduced in 2017 is intended as “a ‘drop-in’ replacement for the IEEE-754 format” (Podobas, Section II), which is utilized by both Tomono and Du, and discloses how to implement arithmetic operations using POSIT in component hardware and FPGAs (Podobas Figs 2, 3).  Therefore, utilizing this format as the higher precision format for floating point calculations as disclosed by Tomono would allow for the processor to retain high precision with a reduced bit width, as intended with the POSIT number format.  This would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Regarding claim 4, the combination of Tomono and Du teaches the apparatus of claim 1, wherein at least one of the first format or the second format comprises an IEEE-754 format (Tomono [0034]).
Tomono and Du fail to teach wherein the other format comprises a Type III universal number format or a posit format.
Podobas teaches an apparatus wherein one of a first and second format for performing arithmetic operations comprises a Type III universal number format or a posit format (Fig 1, Section II, POSIT format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tomono and Du with those of Podobas to utilize the universal number format.  Podobas describes that the universal number format, or POSIT, introduced in 2017 is intended as “a ‘drop-in’ replacement for the IEEE-754 format” (Podobas, Section II), which is utilized by Tomono, and discloses how to implement arithmetic operations using POSIT in component hardware and FPGAs (Podobas Figs 2, 3).  Therefore, utilizing this format as the higher precision format for floating point calculations as disclosed by Tomono would allow for the processor to retain high precision with a reduced bit width, as intended with the POSIT number format.  This would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Claims 17 and 18 refer to a method embodiment of the apparatus embodiment of claims 3 and 4.  Therefore, the above rejections for claims 3 and 4 are applicable to claims 17 and 18, respectively.

5.  Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomono and Du as applied to claims 1, 8, and 14 above, and further in view of Henry et al (US 2019/0042244, herein Henry, cited in the IDS dated March 25th, 2021).

Regarding claim 7, the combination of Tomono and Du teaches the apparatus of claim 1.  Tomono and Du fail to explicitly teach wherein the processing unit of at least one computing device among the plurality of computing devices is a reduced instruction set computing device.
Henry teaches an apparatus for performing floating point operand conversion wherein a processing unit of at least one computing device among the plurality of computing devices is a reduced instruction set computing device ([0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tomono and Du with those of Henry to utilize a RISC processor.  While neither Tomono nor Du explicitly state that the instructions performed by the multicore processing systems are RISC instructions, one of ordinary skill in the art would understand that RISC instructions are a routine and conventional aspect of the microprocessor art.  Therefore, utilizing computing devices which execute such instructions would merely entail a combination of known prior art elements to achieve predictable results.

Claim 20 refers to a method embodiment of the apparatus embodiment of claim 7.  Therefore, the above rejection for claim 7 is applicable to claim 20.

Regarding claim 13, the combination of Tomono and Du teaches the system of claim 8.  Tomono and Du fail to teach wherein the computing devices further comprise respective direct media access (DMA) buffering components to: buffer subsequent bit strings received as part of the respective streams of data while the operations are performed on preceding bit strings; and cause the subsequent bit strings to be transferred to the respective memory resources in response to completion of the operations on the preceding bit strings.
Henry teaches an apparatus for performing floating point precision conversion wherein computing devices comprise respective direct media access (DMA) buffering components to: buffer subsequent bit strings received as part of the respective streams of data while the operations are performed on preceding bit strings; and cause the subsequent bit strings to be transferred to the respective memory resources in response to completion of the operations on the preceding bit strings ([0164], [0277], DMA buffering for floating point calculations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tomono and Du with those of Henry to utilize DMA transfers.  While neither Tomono nor Du explicitly disclose the use of DMA, direct memory access units are a routine and conventional aspect of the microprocessor art.  As all of Tomono, Du, and Henry disclose the use of dedicated units for moving floating point bit strings between memory and other processor components like caches, registers, and buffers, utilizing an explicit DMA unit for transfers between such components would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sano (US 2017/0315778) discloses a processor utilizing a controller and DMA controller to perform floating point conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182